(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 KOONS ET AL. v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

      No. 17–5716. Argued March 27, 2018—Decided June 4, 2018
The five petitioners pleaded guilty to drug conspiracy charges that sub-
  jected them to mandatory minimum sentences under 21 U. S. C.
  §841(b)(1). Before imposing their sentences, the District Court calcu-
  lated their advisory Guidelines ranges. But because the top end of
  the Guidelines ranges fell below the mandatory minimums, the court
  concluded that the mandatory minimums superseded the Guidelines
  ranges. After discarding these ranges, the court departed downward
  from the mandatory minimums under 18 U. S. C. §3553(e) to reflect
  petitioners’ substantial assistance to the Government in prosecuting
  other drug offenders. In settling on the final sentences, the court
  considered the relevant “substantial assistance factors” set out in the
  Guidelines, but it did not consider the original Guidelines ranges that
  it had earlier discarded.
     After petitioners were sentenced, the Sentencing Commission
  amended the Guidelines and reduced the base offense levels for cer-
  tain drug offenses, including those for which petitioners were con-
  victed. Petitioners sought sentence reductions under §3582(c)(2),
  which makes defendants eligible if they were sentenced “based on a
  sentencing range” that was later lowered by the Sentencing Commis-
  sion. The courts below held that petitioners were not eligible because
  they could not show that their sentences were “based on” the now-
  lowered Guidelines ranges.
Held: Petitioners do not qualify for sentence reductions under
 §3582(c)(2) because their sentences were not “based on” their lowered
 Guidelines ranges but, instead, were “based on” their mandatory
 minimums and on their substantial assistance to the Government.
 Pp. 3–7.
    (a) For a sentence to be “based on” a lowered Guidelines range, the
2                      KOONS v. UNITED STATES

                                  Syllabus

    range must have at least played “a relevant part [in] the framework
    the [sentencing] judge used” in imposing the sentence. Hughes v.
    United States, ante, at ___. Petitioners’ sentences do not fall into this
    category because the District Court did not consider the Guidelines
    ranges in imposing its ultimate sentences. On the contrary, the court
    scrapped the ranges in favor of the mandatory minimums and never
    considered the ranges again. Thus, petitioners may not receive
    §3582(c)(2) sentence reductions. Pp. 3–5.
       (b) Petitioners’ four counterarguments are unavailing. First, they
    insist that because this Court has said that the Guidelines ranges
    serve as “the starting point for every sentencing calculation in the
    federal system,” Peugh v. United States, 569 U. S. 530, 542, all sen-
    tences are “based on” Guidelines ranges. But that does not follow.
    Just because district courts routinely calculate defendants’ Guide-
    lines ranges does not mean that any sentence subsequently imposed
    must be regarded as “based on” a Guidelines range. What matters
    instead is the role that the Guidelines range played in the selection of
    the sentence eventually imposed. And here the ranges played no rel-
    evant role. Second, petitioners argue that even if their sentences
    were not actually based on the Guidelines ranges, they are eligible
    under §3582(c)(2) because their sentences should have been based on
    those ranges. But even assuming that this is the correct interpreta-
    tion of “based on,” petitioners are not eligible because the District
    Court made no mistake in sentencing them. The court properly dis-
    carded their Guidelines ranges and permissibly considered only fac-
    tors related to substantial assistance when departing downward.
    Third, petitioners stress that the Sentencing Commission’s policy
    statement shows that defendants in their shoes should be eligible for
    sentence reductions. Policy statements, however, cannot make de-
    fendants eligible when §3582(c)(2) makes them ineligible. Fourth,
    petitioners contend that the Court’s rule creates unjustifiable sen-
    tencing disparities, but, in fact, the rule avoids such disparities.
    Identically situated defendants sentenced today may receive the
    same sentences petitioners received, and those defendants, like peti-
    tioners, are not eligible for sentence reductions under §3582(c)(2).
    Pp. 5–7.
850 F. 3d 973, affirmed.

    ALITO, J., delivered the opinion for a unanimous Court.
                        Cite as: 584 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 17–5716
                                   _________________


 TIMOTHY D. KOONS, KENNETH JAY PUTENSEN, 

RANDY FEAUTO, ESEQUIEL GUTIERREZ, AND JOSE 

MANUEL GARDEA, PETITIONERS v. UNITED STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                                 [June 4, 2018]


  JUSTICE ALITO delivered the opinion of the Court.
  Under 18 U. S. C. §3582(c)(2), a defendant is eligible for
a sentence reduction if he was initially sentenced “based
on a sentencing range” that was later lowered by the
United States Sentencing Commission. The five petition-
ers in today’s case claim to be eligible under this provision.
They were convicted of drug offenses that carried statutory
mandatory minimum sentences, but they received sen-
tences below these mandatory minimums, as another
statute allows, because they substantially assisted the
Government in prosecuting other drug offenders. We hold
that petitioners’ sentences were “based on” their mandatory
minimums and on their substantial assistance to the
Government, not on sentencing ranges that the Commis-
sion later lowered. Petitioners are therefore ineligible for
§3582(c)(2) sentence reductions.
                             I
  All five petitioners pleaded guilty before the same sen-
tencing judge to methamphetamine conspiracy offenses
that subjected them to mandatory minimum sentences
2                KOONS v. UNITED STATES

                     Opinion of the Court

under 21 U. S. C. §841(b)(1). Before the District Court
imposed those sentences, however, it first calculated peti-
tioners’ advisory Guidelines ranges, as district courts do in
sentencing proceedings all around the country. These
ranges take into account the seriousness of a defendant’s
offense and his criminal history in order to produce a set
of months as a recommended sentence (e.g., 151 to 188
months for petitioner Koons). But not only are these
ranges advisory, they are also tentative: They can be
overridden by other considerations, such as a congression-
ally mandated minimum sentence. Indeed, the Guidelines
themselves instruct that “[w]here a statutorily required
minimum sentence is greater than the maximum of the
applicable guideline range, the statutorily required mini-
mum sentence shall be the [final] guideline sentence.”
United States Sentencing Commission, Guidelines Manual
§5G1.1(b) (Nov. 2016) (USSG); see also §1B1.1(a)(8).
   That is what happened here. In each of petitioners’
cases, the top end of the Guidelines range fell below the
applicable mandatory minimum sentence, and so the court
concluded that the mandatory minimum superseded the
Guidelines range. E.g., App. 197; see also id., at 70. Thus,
in all five cases, the court discarded the advisory ranges in
favor of the mandatory minimum sentences. See id., at
114–115, 148, 174, 197, 216.
   When a statute sets out a mandatory minimum sen-
tence, a defendant convicted under that statute will gen-
erally receive a sentence at or above the mandatory mini-
mum—but not always. If the defendant has substantially
assisted the Government “in the investigation or prosecu-
tion of another person,” the Government may move under
18 U. S. C. §3553(e) to allow the district court to “impose a
sentence below” the mandatory minimum “so as to reflect
[the] defendant’s substantial assistance.”
   The Government filed such motions in each of petition-
ers’ cases, and in each case, the District Court departed
                 Cite as: 584 U. S. ____ (2018)           3

                     Opinion of the Court

downward from the mandatory minimum because of peti-
tioners’ substantial assistance. In settling on the final
sentences, the court considered the so-called “substantial-
assistance factors” found in §5K1.1(a) of the Guidelines,
all of which relate to the assistance defendants supply the
Government. App. 80, 197; see, e.g., USSG §§5K1.1(a)(1)–
(3), (5) (the “extent,” “timeliness,” “significance[,] and
usefulness” of the defendant’s assistance and the “truth-
fulness, completeness, and reliability of [the] information”
provided). In no case did the court consider the original
drug Guidelines ranges that it had earlier discarded. See
App. 115–116, 148–154, 174–177, 197–198, 216–218. The
sentences ultimately imposed in these cases represented
downward departures from the mandatory minimums of
between 25 and 45 percent. See Brief for United States 3.
   Years after petitioners’ sentences became final, the
Sentencing Commission issued amendment 782, which
reduced the Guidelines’ base offense levels for certain drug
offenses, including those for which petitioners were con-
victed. See USSG App. C, Amdt. 782 (Supp. Nov. 2012–
Nov. 2016); see also Hughes v. United States, ante, at 7.
And because the amendment applied retroactively, ibid., it
made defendants previously convicted of those offenses
potentially eligible for a sentence reduction under
§3582(c)(2).
   Petitioners sought such reductions, but in order to
qualify, they had to show that their sentences were “based
on” the now-lowered drug Guidelines ranges. §3582(c)(2).
The courts below held that petitioners could not make
that showing, App. 93–97; 850 F. 3d 973, 977 (CA8 2017),
and we granted certiorari to review the question, 583 U. S.
___ (2017).
                          II
  We hold that petitioners do not qualify for sentence
reductions under §3582(c)(2) because their sentences
4                   KOONS v. UNITED STATES

                        Opinion of the Court

were not “based on” their lowered Guidelines ranges.
Instead, their sentences were “based on” their mandatory
minimums and on their substantial assistance to the
Government.1
                             A
   For a sentence to be “based on” a lowered Guidelines
range, the range must have at least played “a relevant
part [in] the framework the [sentencing] judge used” in
imposing the sentence. Hughes, ante, at 14; see ante, at
10–11. The Guidelines range will often play that part, for
district judges must calculate the defendant’s advisory
range and then will frequently tie the sentence they im-
pose to that range. See ante, at 9–10; see also §3553(a)(4).
But that is not always the case. After all, the Guidelines
are advisory, and in some instances they even explicitly
call for the ranges to be tossed aside. When that hap-
pens—when the ranges play no relevant part in the
judge’s determination of the defendant’s ultimate sen-
tence—the resulting sentence is not “based on” a Guide-
lines range.
   Petitioners’ sentences fall into this latter category of
cases. Their sentences were not “based on” the lowered
Guidelines ranges because the District Court did not
consider those ranges in imposing its ultimate sentences.
On the contrary, the court scrapped the ranges in favor of
——————
    1 The
        Government argues that defendants subject to mandatory min-
imum sentences can never be sentenced “based on a sentencing range”
that the Commission has lowered, 18 U. S. C. §3582(c)(2), because such
defendants’ “sentencing range[s]” are the mandatory minimums, which
the Commission has no power to lower. See Brief for United States 19–
28. We need not resolve the meaning of “sentencing range” today.
Even if it referred to the discarded Guidelines range rather than the
mandatory minimum—as petitioners contend, see Brief for Petitioners
20–21—petitioners still would not be eligible for sentence reductions:
As explained in the text that follows, their sentences were not “based
on” even that range.
                 Cite as: 584 U. S. ____ (2018)           5

                     Opinion of the Court

the mandatory minimums, and never considered the
ranges again; as the court explained, the ranges dropped
out of the case. App. 114–115, 148, 174, 197, 216. And
once out of the case, the ranges could not come close
to forming the “basis for the sentence that the District
Court imposed,” Hughes, ante, at 14, and petitioners thus
could not receive §3582(c)(2) sentence reductions.
                             B
   Petitioners’ four counterarguments do not change our
conclusion.
   First, petitioners insist that because the Guidelines
ranges serve as “the starting point for every sentencing
calculation in the federal system,” Peugh v. United States,
569 U. S. 530, 542 (2013), all sentences are “based on”
Guidelines ranges. See Brief for Petitioners 21–22; Reply
Brief 16–17. It is true that our cases require sentencing
judges to calculate the now-advisory Guidelines range in
every sentencing proceeding. And it is true that many
judges use those ranges as “the foundation of [their] sen-
tencing decisions.” Hughes, ante, at 8.
   But it does not follow that any sentence subsequently
imposed must be regarded as “based on” a Guidelines
range. What matters, instead, is the role that the Guide-
lines range played in the selection of the sentence eventu-
ally imposed—not the role that the range played in the
initial calculation. And here, while consideration of the
ranges may have served as the “starting point” in the
sense that the court began by calculating those ranges, the
ranges clearly did not form the “foundation” of the sen-
tences ultimately selected. See Hughes, ante, at 9–11. In
constructing a house, a builder may begin by considering
one design but may ultimately decide to use entirely dif-
ferent plans. While the first design would represent the
starting point in the builder’s decisionmaking process, the
house finally built would not be “based on” that design.
6                     KOONS v. UNITED STATES

                           Opinion of the Court

The same is true here. Petitioners’ sentences were not
“based on” Guidelines ranges that the sentencing judge dis-
carded in favor of mandatory minimums and substantial-
assistance factors.
   Second, petitioners argue that even if their sentences
were not actually based on their Guidelines ranges, they
are eligible under §3582(c)(2) because their sentences
should have been based on those ranges. See Brief for
Petitioners 25–34.2 But even under that reading of “based
on,” petitioners are not eligible because the District Court
made no mistake at sentencing. Petitioners emphasize
that when a court departs downward because of a defend-
ant’s substantial assistance, §3553(e) requires it to impose
a sentence “in accordance with the guidelines.” Id., at 28
(emphasis deleted). But that does not mean “in accord-
ance with the guidelines range.” Instead, a court imposes
a sentence “in accordance with the guidelines” when it
follows the Guidelines—including the parts of the Guide-
lines that instruct it to disregard the advisory ranges, see
USSG §§1B1.1(a)(8), 5G1.1(b)—in settling on a sentence.
And that is precisely what the court did here. It properly
discarded the advisory ranges, ibid., and permissibly
considered only factors related to petitioners’ substantial
assistance, rather than factors related to the advisory
ranges, as a guide in determining how far to depart
downward, USSG §5K1.1. See §3553(e).3
   Third, petitioners stress that the Sentencing Commis-
——————
   2 We assume for argument’s sake that what should have happened at the

initial sentencing proceedings, rather than what actually happened, matters
for purposes of §3582(c)(2). But cf. Dillon v. United States, 560 U. S. 817,
825–826, 831 (2010).
   3 Many courts have held that §3553(e) prohibits consideration of the advi-

sory Guidelines ranges in determining how far to depart downward. See,
e.g., United States v. Spinks, 770 F. 3d 285, 287–288, and n. 1 (CA4 2014)
(collecting cases). We take no view on that issue. All we must decide today is
that, at the least, neither §3553(e) nor the Guidelines required the District
Court to use the advisory ranges in determining how far to depart downward.
                 Cite as: 584 U. S. ____ (2018)                  7

                     Opinion of the Court

sion’s policy statement makes clear that the Commission
wanted defendants in their shoes to be eligible for sen-
tence reductions. Brief for Petitioners 35–38; see USSG
§1B1.10(c) (policy statement).     But the Commission’s
policy statement cannot alter §3582(c)(2), which applies
only when a sentence was “based on” a subsequently
lowered range. The Sentencing Commission may limit the
application of its retroactive Guidelines amendments
through its “ ‘applicable policy statements.’ ” Dillon v.
United States, 560 U. S. 817, 824–826 (2010). But policy
statements cannot make a defendant eligible when
§3582(c)(2) makes him ineligible. See id., at 824–825. In
short, because petitioners do not satisfy §3582(c)(2)’s
threshold “based on” requirement, the Commission had no
power to enable their sentence reductions.
   Fourth and finally, far from creating “unjustifiable
sentencing disparities,” Brief for Petitioners 38–42, our
rule avoids such disparities. Identically situated defend-
ants sentenced today may receive the same sentences as
petitioners received. See App. 89–90. Now, as then, dis-
trict courts calculate the advisory Guidelines ranges, see
USSG §1B1.1(a)(7); discard them in favor of the mandatory
minimum sentences, §§1B1.1(a)(8), 5G1.1(b); and then
may use the substantial-assistance factors to determine
how far to depart downward, §§1B1.1(b), 5K1.1(a). See
§3553(e). Those resulting sentences, like the sentences
here, are not “based on” a lowered Guidelines range—they
are “based on” the defendants’ mandatory minimums and
substantial assistance to the Government. And those
defendants, like petitioners, are not eligible for sentence
reductions under §3582(c)(2).
                       *     *    * 

  For these reasons, we affirm. 

                                                  It is so ordered.